DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (5-13-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Gloeckner (US-2012/0,256,341, hereinafter Gloeckner) and in further view of Stephen Maguire (US-2010/0,170,659, hereinafter Maguire) do not describe the newly amended features. 
The heat exchanger 17, which is located downstream of the cooling section, cannot therefore be configured to cool the polymeric material to a temperature above the crystallization temperature, since it receives the polymeric material at a temperature below the crystallization temperature
Gloeckner does not disclose a heat recovery device configured to recover at least part of the heat released by the flow of melted polymeric material to the heat exchanger. In Gloeckner, no heat is recovered from a flow of melted polymeric material. Rather, in Gloeckner, heat is recovered from a flow of process fluid (i.e. water) and granules of solid polymeric material.
In order to provide the mould of Maguire downstream of the apparatus of Gloeckner, it would be necessary to melt the granules and feed the molten polymeric material to the mould of Maguire.
This is not found to be persuasive because…
As detailed in the rejection below Gloeckner in view of Maguire are found to teach all the newly amended limitations.
While the heat exchanger is understood to receive a granulate that is cooled and thus cannot therefore be configured to cool the polymeric material to a temperature above the crystallization temperature. It is found that the cooling section that precedes the heat exchanger of Gloeckner is found to now act in accordance with applicant’s newly amended heat exchanger. Adding, that the newly amended heat exchangers requires cooling the polymeric material to a temperature above the crystallization temperature and below the melting temperature, with Gloeckner noting in (Claim 7) that producing strands of molten plastic, the process chamber containing a process fluid and including a chopping device, wherein the process chamber is configured to discharge a mixture of the process fluid and a granulate that is cooled down in a cooling section.  
As described in the rejection below, the cooling device of Gloeckner is understood to process a melted polymeric material as newly required by the claim limitations. Adding, as put forth by the applicant, the heat exchanger is utilized to remove heat from a process fluid (i.e. something in a vicious fluid state) and the polymeric material. 
Gloeckner teaches in ([0011]) that the processed material after being discharged from outlet 11 as a granulate is ready for further processing. With Maguire ([0024]) teaches that the hollow chamber(s) 30, and molding apparatus 5, may be adapted to receive any type of material that is known in the art for molding. Such materials may include, but are not limited to, glass, metals, plastics, ceramics, and the like. The preferred material is resin used to mold plastic products. As such, the material implemented in Maguire is understood to include any material. Maguire noting in (Claim 21) that the heat exchanger is directed to an interior of the container housing plastic resin for processing in the molding apparatus wherein the plastic resin is heated prior to processing in the molding apparatus. Highlighting, that the material is further processed (via heating) as described Maguire, most importantly there is no mention or insinuation that the material must be in a melted state prior to molding. 
Election/Restrictions
Newly submitted claims 15-18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the two sets of claims represent mutually exclusive embodiments, where one set of claims requires a semi-crystalline material, with the heat exchanger being configured to cool the polymeric material to a temperature above the crystallization temperature. While the second set of claims does not require any of the aforementioned attributes only a polymeric material having a melting temperature and  requires the added limitations of an accelerator device is located downstream of the heat exchanger for accelerating the flow of polymeric material coming from the melting device, so that the flow of polymeric material reaches an average speed higher than an average speed that the flow of polymeric material had in the heat exchanger. Consequently, as mentioned these differences resulting in mutually exclusive embodiments and requiring an undue search burden given that applicant has already received an action on the merits.
Since applicant has received an action on the merits for the originally presented 
invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
                                                                         DrawingsThe drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently the reference character “z” which seems to be representing a dotted line, found in (Fig. 1) was not found to be described in the specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frank
Gloeckner (US-2012/0,256,341, hereinafter Gloeckner) and in further view of Stephen
Maguire (US-2010/0,170,659, hereinafter Maguire)Regarding claim 1, 	
An apparatus for producing an object from a semi-crystalline polymeric material having a melting temperature and a crystallization temperature, comprising: 
- a melting device for melting the polymeric material; 
- a heat exchanger for cooling a flow of melted polymeric material coming from the melting device, the heat exchanger being configured to cool the polymeric material to a temperature above the crystallization temperature and below the melting temperature; 
- a mould arranged downstream of the heat exchanger for receiving the polymeric material cooled below the melting temperature by the heat exchanger and for forming the object from the polymeric material, while the polymeric material has a temperature lower than said melting temperature, 
wherein the apparatus further comprises a heat recovery device associated with the heat exchanger, 
the heat recovery device being configured to recover at least part of the heat released by the flow of melted polymeric material to the heat exchanger.
Gloeckner teaches the following:
([0010]) teaches plastic strands, which are fed to the process chamber 1 as molten plastic via feed line 4, as they exit said perforated plate 2. (Claim 1) clarifying the method comprising producing strands of molten plastic using a perforated plate and a process chamber containing a process fluid and including a chopping device, wherein the process chamber is configured to discharge a mixture of the process fluid and a granulate that is cooled down in a cooling section. As such, the strands of molten plastic are understood to remain in a molten state until being cooled and processed in the cooling section. 
([0011]) teaches that the granulate produced in the process chamber 1 will then be mixed with process fluid and the resulting mixture supplied to the cooling section 7 via feed line 6.
([0014]) teaches that the mixture will be supplied to the separator 8 via feed line 20. At its outlet 21, the separator 8 will discharge the pure granulate at ambient pressure and at a lowered temperature for further processing.
([0013]) teaches that illustrated in FIG. 2 for performing the method according to the invention includes a heat exchanger 17 for heat recovery which is incorporated in the overall design in the following manner.([0014]) adding that the mixture of process fluid and granulate will then be transported through the cooling section 7 and into the heat exchanger 17 which is merely symbolically shown in FIG. 2. As such, the heat exchanger is understood to be a component associated with the cooling device. 
([0014]) teaches that inlet 24 will feed the process fluid to and through said heat exchanger 17 where said fluid will absorb the heat stored there and thus heated up, will release said heat at the outlet 25 of said heat exchanger 17 for further use in that it supplies it to the temperature setting unit 15. Highlighting, while no discrepancies are perceived to exists regarding the heat recovery device being associated with the heat exchanger, it should be noted that the case law for making integral may be recited, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965) & In re Lockhart, 90 USPQ 214.
Regarding Claim 1, Gloeckner teaches the above stated. Gloeckner is silent on a mould arranged downstream for forming the object. In analogous art for a of a molding apparatus that comprises a means for conserving energy by recirculating heat captured from the molded product and/or the molding machine to pre-heat the raw resin molding material, Maguire suggests details regarding implementing a mould arranged downstream for forming the object, and in this regard Maguire teaches the following:
([0022]) teaches a first set of one or more channels 15 provides a continuous loop between molding apparatus 5 and heat exchanger 10 wherein heat from a molded product produced within molding apparatus 5 is carried to heat exchanger 10 by fluid within channels 15. Where the molding apparatus acts as applicant's mold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner. By utilizing a mould arranged downstream for forming the object, as taught by Maguire. Due to the fact it would amount to nothing more than a use of a known shaping tool, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Maguire. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'/ Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the heat recovery device is configured for making the recovered heat available for further use in said apparatus.
Gloeckner teaches the following:
([0004]) teaches that the object of the invention to make this method energy efficient by recovering the thermal energy contained in the process fluid and then using it for the granulating process.
Regarding claim 3, 	
Wherein the heat recovery device comprises a further heat exchanger for subtracting heat to a conditioning fluid circulating in said heat exchanger in order to recover, from the conditioning fluid, at least part of the heat received by the conditioning fluid from the polymeric material in said heat exchanger.
Gloeckner teaches the following:
([0010]) teaches that chopping process takes place in the process chamber 1 in a known manner using a process fluid supplied to the process chamber 1, which fluid is forced into the interior of said process chamber 1 via supply line 5, The process fluid is in particular water which fills the interior of the process chamber 1 at a temperature of more than 120° C and a pressure of over 2 bar. ([0011]) teaches that. the granulates produced in the process chamber 1 will then be mixed with process fluid and the resulting mixture supplied to the cooling section 7 via feed line 6, {[0014]) teaches that the mixture of process fluid and granulate will then be transported through the cooling section 7 and into the heat exchanger 17. Accordingly, the processing fluid is understood to be a heat recovery device associated with the heat exchanger. Highlighting, that only a single exchanger is provided in Gloeckner. However, the case law for the duplication of parts may be recited regarding implementing a second heat exchanger, where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).Furthermore, the heat recovery device including a (secondary) heat exchanger that function as that disclosed in Gloeckner may be exemplified by combination with reciting of case law for making integral, where the use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral, In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214.

Regarding claim 4-6, 	
Wherein the heat recovery device is configured for releasing the recovered heat to the polymeric material before the polymeric material is melted in the melting device, so as to reduce the amount of energy that needs to be provided from the outside to the melting device, in order to melt the polymeric material.
Wherein the heat recovery device is connected with a preheating device for preheating granules of said polymeric material upstream of the melting device.
Wherein the preheating device is configured for acting on a feeding container intended for feeding said granules to the melting device.
Regarding Claims 4-6, Gloeckner teaches the above stated. Gloeckner is silent on a preheating device. In analogous art for a of a molding apparatus that comprises a means for conserving energy by recirculating heat captured from the molded product and/or the molding machine to pre-heat the raw resin molding material, Maguire suggests details regarding implementing a means for pre-heating the raw resin, and in this regard Maguire teaches the following:
([0023]) teaches that. the heated second fluid is then directed along channel 70 towards and into raw material container 65. As the second fluid passes through container 65, heat from the second fluid is absorbed by the raw material in container 65 resulting in overall heating of the raw materials prior to processing, The second fluid is cooled as it passes through container 65 and gives up its heat to the raw material within container 65. Where (Fig. 1) shows the container 65 to be a feeding container intended for feeding said granules to the melting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner. By utilizing a preheating device for preheating the polymeric material, as taught by Maguire. Highlighting, implementation of a preheating device for preheating the polymeric material provides a means for reducing the amount of heat required during the actual molding process, {[0021]).
Regarding claim 7-8, 	
Wherein the heat recovery device is connected to the melting device, so that the recovered heat is released to the polymeric material in the melting device.
Wherein the heat recovery device is associated with a cogeneration device or a heat pump.
Gloeckner teaches the following:
([0014]) teaches the separated process fluid will then be fed from the separator 8 to the filtering and pumping unit 13 via feed line 22, and said filtering and pumping unit 13 '\Viii supply purified process fluid to the inlet 24 of the heat exchanger 17 via feed line 23. Said inlet 24 will feed the process fluid to and through said heat exchanger 17 where said fluid will absorb the heat stored there and, thus heated up, will release said heat at the outlet 25 of said heat exchanger 17 for further use in that it supplies it to the temperature setting unit 15, much in the manner illustrated in FIG. 1, which will then ensure that hot and pressurized process fluid will be supplied to the process chamber 1 via feed line 5.
Regarding claim 9, 	
Wherein the mould is configured for compression moulding the object from a dose of polymeric material, that has been severed from a flow of polymeric material coming from the heat exchange
Regarding Claim 9, Gloeckner teaches the above stated. Gloeckner is silent on details regarding compression moulding the object. In analogous are as applied above in claims 4-6, Maguire suggests details regarding compression moulding the object, and in this regard Maguire teaches the following:
([0025]) teaches molding apparatus 5 as illustrated schematically may be any form or type of molding apparatus that is known in the art such as, but not limited to, stretch blow-molding apparatus, injection molding apparatus, compression molding apparatus, thermo-molding or thermoforming apparatus, vacuum forming apparatus, transfer molding apparatus, extrusion apparatus, rotational molding apparatus, and the like
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner. By utilizing a processing technique for the material that includes compression molding, as taught by Maguire. Highlighting, implementation of a processing technique for the material that includes compression molding provides a known means for forming a molded product, ([0024]), Recalling, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'/ Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
B.) Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner in view of Maguire and in further view of Wikipedia’s Article on Nozzles (Nozzle, 2015, hereinafter WAON)
Regarding claim 14,
Further comprising an accelerator device for accelerating the flow of polymeric material coming from the melting device, so that the flow of polymeric material reaches an average speed higher than an average speed that the flow of polymeric material had in the heat exchanger.
Regarding Claims 14, Gloeckner as modified teaches the above stated, recalling the use of various molding techniques including injection or blow molding, (Maguire, ([0024]). Gloeckner is silent on a preheating device an accelerator device for accelerating the flow of polymeric material coming from the melting device. In analogous art for a device utilized used to direct or modify the flow of a fluid (liquid or gas), WAON suggests details regarding the use of a nozzle in various types of situations including some molding techniques, and in this regard WAON teaches the following:
(Abstract) teaches that a nozzle is often a pipe or tube of varying cross-sectional area, and it can be used to direct or modify the flow of a fluid (liquid or gas). Nozzles are frequently used to control the rate of flow, speed, direction, mass, shape, and/or the pressure of the stream that emerges from them. In nozzle velocity of fluid increases on the expense of its pressure energy. With (Shaping) that some nozzles are shaped to produce a stream that is of a particular shape. For example, extrusion molding is a way of producing lengths of metals or plastics or other materials with a particular cross-section. This nozzle is typically referred to as a die.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner as modified. By utilizing a nozzle as a means for regulating the rate of flow, speed, direction, mass, shape, and/or the pressure of the material stream that emerges from them, as taught by WAON. Highlighting, implementation of a nozzle allows for regulating various aspects of a material stream, including the rate of flow, speed, direction, mass, shape, and/or the pressure of the material stream that emerges from them, (Shaping)
                                                                            Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715